DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 8/11/2022 wherein claim 1 has been amended and claim 2 has been cancelled.
Claims 1 and 3-10 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 8/11/2022 regarding the rejection of claims 1, 4 and 6-10 made by the Examiner under 35 USC 103 over Arai et al. (US 2017/0006870) in view of Liu et al. (US 2014/0066303) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 5/11/2022.
Applicants arguments filed 8/11/2022 regarding the rejection of claim 3 made by the Examiner under 35 USC 103 over Arai et al. (US 2017/0006870) in view of Liu et al. (US 2014/0066303) further in view of Kamei et al. (US 2013/0196854) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 5/11/2022.
Applicants arguments filed 8/11/2022 regarding the rejection of claim 5 made by the Examiner under 35 USC 103 over Arai et al. (US 2017/0006870) in view of Liu et al. (US 2014/0066303) further in view of Maekawa et al. (US 2006/0270559) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 5/11/2022.
In regards to the 103 rejections, Applicant asserts the following:
A)  Liu teaches a composition for improving the compatibility of aqueous herbicide solutions containing a water soluble salt of an alyloxyl alkanoic acid, a water soluble salt of pyridyloxylalkanoic acid and a water-soluble salt of glyphosate. The purpose of Liu is to improve the compatibility of water soluble salts. However, the active of the isntant claims and Arai is pyroxasulfone which does not have an acid functional group and is known to be hardly water soluble. Thus, a person of ordinary skill would not use the surface active compatibilizer of Liu in the composition of Arai.
In response to A, the Examiner does not agree that one of ordinary skill in the art would not use the surface active compatibilizer of Liu in the formulation of the Arai.  
Contrary to Applicant’s assertion, Arai is not solely directed to agricultural application comprising water insoluble actives. Arai teaches that their composition is to comprise glyphosate and glufosinate (see [0021, 0069]), the former acknowledged by Applicant as being water soluble. Moreover, Arai suggests that their composition include surfactants (see [0041, 0047]) in an amount of between 0.5-10% by weight of their agricultural composition (see [0060]).  
As observed by Applicant, Liu is directed to composition comprising water soluble actives such as glyphosate. The composition is to also include surfactants and surface active compatibilizers, such as PEO-acrylic graft copolymers, which are taught to result in a homogenous liquid with little to no solid precipitation and full biological efficacy (see [0004]). 
As there is material overlap in the compositions of Arai and Liu (i.e. agricultural composition comprising water soluble actives and surfactants), it would have been obvious to modify Arai’s composition so as to include the acrylic graft copolymer taught by Liu with a reasonable expectation for success in imparting improved homogeneity and composition stability. The use of a known technique to improve similar compositions in the same way is indicia of obviousness. See MPEP 2143(C)


Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2017/0006870; of record) in view of Liu et al. (US 2014/0066303).
Arai is directed to an agrochemical composition for treating foliage. The composition is to comprise pyroxasulfone (see claim 1) (see instant claim 1) in an aqueous suspension (see [0018]). The concentration of puroxasulfone in the composition is to be 55% or less (see [0080]) (see instant claims 6-8). It is noted that overlapping concentrations as well as sufficiently close concentrations are considered obvious. See MPEP 2144.05(I). The composition may further include surfactants including non-ionic surfactants such as polyethylene alkyl ethers (see [0041] and ionic surfactants such as lignin sulfonate salts (see [0041]) (see instant claim 1). Arai also identifies alkyl polyoxyethylene-polypropylene block copolymer ethers as suitable for inclusion (see [0041]) (see instant claim 4).   Application of the composition via spraying on to foliage is contemplated (see abstract) (see instant claim 10).  
Arai fails to teach the composition as comprising an acrylic graft copolymer (e.g. a graft copolymer of an acrylic polymer and polyethylene glycol).
Liu is directed to compositions for improving the compatibility of water soluble herbicidal salts. Liu teaches that their composition may be in the form of an aqueous solution (see [0027]) and include a surface active compatibilizer such as polyacrylates grafted with polyethylene oxide (see [0011]) (see instant claim 2). It is taught that such an agent improves the homogeneity of the solutions by suppressing formation of solids or phase separation (see [0008]). Thus, it would have been obvious to modify Arai’s composition so as to include a acrylic graft copolymer, as taught by Liu, with a reasonable expectation for success in imparting improved homogeneity and composition stability. 
With respect to instant claim 9, because that the combination of Arai and Liu teach the same composition as that being claimed, it would be reasonable to expect that the properties of the resulting composition would be similar. That is, when the obvious composition is formulated, the composition at 20oC measured using a B-type viscometer at a rotation speed of 30 rpm after being left to stand at 54oC for 2 weeks would have a viscosity of between 100-1,000 mPas.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai et al. (US 2017/0006870; of record) in view of Liu et al. (US 2014/0066303) as applied to claims 1, 4, and 6-10 above, and further in view of Kamei et al. (US 2013/0196854).
Arai and Liu fail to teach the polyoxyethylene alkyl ether as possessing an aliphatic alcohol having 12-15 carbon atoms and an average number of moles of ethylene oxide of 5-9.
Kamei is directed to agricultural products that comprise a herbicide and a polyoxyethylene alkyl ether surfactant wherein the polyoxyethylene alkyl ether is to have an alkyl group having between 10-16 carbon atoms and from 3-40 mole units of ethylene oxide (see claim 1) (see instant claim 3). It would have been obvious to use the framework of the polyoxyethylene alkyl ether described by Kamei to identify suitable components for producing the final compound. If such an undertaking identified a polyoxyethylene alkyl ether having a 12-15 carbon alkyl group and between 5-9 ethylene oxide units, such would have been the product of ordinary skill and common sense.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arai et al. (US 2017/0006870; of record) in view of Liu et al. (US 2014/0066303) as applied to claims 1, 4, and 6-10 above, and further in view of Maekawa et al. (US 2006/0270559).
Arai and Liu fail to teach the lignin sulfonate as being a sodium salt.
Maekawa is directed to agricultural compositions that comprise surfactants such as lignin sulfonate. It is taught that lignin sulfonate may be a sodium salt (see claim 7). Thus, it would have been an obvious modification of Arai to use a sodium salt of lignin sulfonate with a reasonable expectation for success. See MPEP 2143(I)(A).
 Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611